Citation Nr: 1530903	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  10-18 523A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. W. Loeb, Counsel

INTRODUCTION

The Veteran served on active duty from February 1962 to February 1965, including service in Vietnam.  

This case originally came before the Board of Veterans' Appeals (Board) on appeal of May 2008 and April 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board remanded the issues on appeal to the RO in January 2014 for additional development, which was performed in February 2014.  

In September 2014, the Board denied entitlement to service connection for hypertension, for porphyria cutanea tarda, for liver disability, and for renal cysts; the Board also denied entitlement to an initial increased rating for residuals of prostate cancer, which was assigned a 100 percent rating from January 5, 2001 to June 30, 2001, a 20 percent rating from July 1, 2001 to April 2, 2008, and a 40 percent rating beginning April 3, 2008, as well as denying entitlement to a TDIU.   

The Veteran appealed this case to the United States Court of Appeals for Veterans Claims (Court), which remanded the issue of entitlement to a TDIU back to the Board for additional development in a February 2015 Court Order, based on a February 2015 Joint Motion For An Order To Vacate, In Part, The Board Decision (Joint Motion).  The Court Order did not disturb the other issues denied by the Board in its September 2014 decision.

The Veteran testified at a July 2013 travel board hearing before the undersigned Veterans' Law Judge (VLJ).  A transcript of that hearing is associated with the record.

In February 2015 the Board received a VA Form 21-22a, Appointment Of Individual As Claimant's Representative, in which the attorney noted on the title page is listed as the Veteran's new representative.  In response to the February 2015 Court Order, the Veteran was sent a 90-day letter by the Board on February 27, 2015, in which he was given 90 days from the date of the letter to submit additional evidence; a copy of the letter was sent to the Veteran's representative of record at the time.  A 90-day letter was subsequently sent to the Veteran's attorney on May 21, 2015.  According to a letter from the Veteran's attorney dated on May 27, 2015, as additional evidence has already been submitted on behalf of the Veteran, the case should be adjudicated by the Board based on the evidence currently of record.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The competent evidence of record does not demonstrate that the Veteran's service-connected disability precludes him from securing or following a substantially gainful occupation.

CONCLUSION OF LAW

The criteria for the assignment of TDIU are not met.  38 U.S.C.A. § 1155, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 3.340, 3.341, 4.16, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

The Board has considered the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 and Supp. 2013); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim.  38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  After having carefully reviewed the record on appeal, the Board has concluded that the notice requirements of VCAA have been satisfied. 
The notice and assistance provisions of VCAA should be provided to a claimant prior to any adjudication of the claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  A letter was sent to the Veteran in December 2008, prior to adjudication, informing him of the requirements needed to establish entitlement to TDIU.  

In accordance with the requirements of VCAA, the December 2008 letter informed the Veteran what evidence and information he was responsible for obtaining and the evidence that was considered VA's responsibility to obtain.  No additional private medical evidence was subsequently added to the record after the letter.  In compliance with the duty to notify, the Veteran also was informed in the December 2008 letter on disability ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence necessary to substantiate a claim.  VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Relevant VA examinations were conducted in April 2008 and March 2009 for the TDIU issue on appeal.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examinations related to the TDIU issue on appeal are adequate because they provide the symptomatology related to the Veteran's residuals of prostate cancer.  There is adequate medical evidence of record to make a determination on the issue addressed in this case.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).   

The Board concludes that all available evidence that is pertinent to the claim decided herein has been obtained and that there is sufficient medical evidence on file on which to make a decision on the claim.  The Veteran has been given ample opportunity to present evidence and argument in support of his claim, including at his July 2013 travel board hearing.  The Board additionally finds that general due process considerations have been complied with by VA.  See 38 C.F.R. § 3.103 (2013).
In Bryant v. Shinseki, 23 Vet. App. 488 (2010), it was held that 38 C.F.R. 
§ 3.103(c)(2) (2014) requires that the individual who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  The Veteran's representative at the time, an accredited representative form the Disabled American Veterans, and the undersigned VLJ asked questions at the July 2013 hearing to ascertain the severity of the service-connected prostate cancer; and the case was subsequently remanded to obtain additional evidence.  Therefore, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).


Analysis of the Claim

According to the February 2015 Joint Motion, the Board failed to use the correct standard for TDIU claims under 38 C.F.R. § 4.16, which requires the Veteran to be unable to secure and follow a substantially gainful occupation by reason of his service-connected disabilities rather than the standard under 38 C.F.R. § 3.321(b)(1) involving whether the Veteran's service-connected disabilities cause marked interference with employability.  

A May 2008 rating decision granted service connection for residuals of a transurethral resection of the prostate with radiation therapy and loss of erectile power due to prostate cancer and assigned a 40 percent rating effective October 14, 2005.  A January 2009 rating decision granted an earlier effective date for service connection for residuals of prostate cancer of January 5, 2001 and assigned a 60 percent rating from January 5, 2001 through March 8, 2001, a 20 percent rating from March 9, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.  A July 2012 rating decision granted a 100 percent rating for residuals of prostate cancer from January 5, 2001 through June 30, 2001, a 20 percent rating from July 1, 2001 through April 2, 2008, and a 40 percent rating beginning April 3, 2008.  The Veteran is also receiving special monthly compensation for loss of use of a creative organ.
The Veteran has asserted that his disabilities prevent him from obtaining and maintaining substantially gainful employment.  VA will grant TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with his education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).  

Under 38 C.F.R. § 4.16, if there is only one such disability, it must be rated at least 60 percent disabling to qualify for benefits based on individual unemployability.  If there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  

In the current case, the record reflects that the Veteran completed the eighth grade.  He reported having worked as a self-employed farmer and carpenter; he last worked full-time in the late 1990's.  Service connection is currently in effect for prostate cancer, evaluated as 40 percent disabling.  Therefore, his service-connected disorders do not meet the percentage standards for consideration of TDIU rating under 38 C.F.R. § 4.16(a).  

Where these percentage requirements are not met, entitlement to TDIU on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have jurisdiction to assign such an extraschedular rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  An extraschedular rating is requested by the RO and approved by the Under Secretary Benefits or by the Director of Compensation and Pension Services.

On VA genitourinary evaluation in April 2008, the Veteran complained of fatigue, lethargy, and weakness.  His urinary symptoms included urgency, a weak or inconsistent stream, and dribbling; he did not have hesitancy/difficult starting stream, dysuria, hematuria, leakage, or urethral discharge.  There was a daytime voiding frequency of 1-2 hours; he had nocturia 3-6 times a night.  The Veteran reported that he had retired from construction work in 2002 because he was eligible by age or duration of work and by his physical problem.  Examination of the bladder and urethra was normal.  The examiner diagnosed prostate cancer, status post hormone therapy, radiation and TURP with residual urinary difficulties and erectile dysfunction.  The disability had a moderate effect on daily activities.  The examiner could not determine if there was any evidence of cancer because the Veteran was not adequately following his cancer treatment follow-ups; it was not possible to provide a specific date that the cancer went into remission without resorting to speculation.

The Veteran testified in December 2008 that he had to go to the bathroom approximately 12 times during the day and 7 times at night, that he did not wear absorbent material, and that he needed to be near a bathroom or he would have an accident.

When examined by VA in March 2009, the Veteran denied any change in his symptoms since April 2008.  He complained of fatigue, lethargy, and weakness.  Along with his prostate cancer, the Veteran complained of other medical problems, including an inability to be in the sun, anger, forgetfulness, extreme fatigue, intermittent suicidal thoughts, "heat spells," and "bad nerves."  His urinary symptoms included urgency and dribbling; he did not have a weak or inconsistent stream, hesitancy/difficult starting stream, dysuria, hematuria or urethral discharge.  He reported leakage with stress incontinence; he chose not to wear a pad and usually wet himself once a week.  Wearing of absorbent materials was not required.  There was a daytime voiding frequency of less than one hour and nocturia 5 or more times a night.  Examination of the bladder and urethra was normal.  The Veteran reported that his daily activities were unaffected by his prostate cancer as long as he stayed close to a bathroom.  The Veteran indicated that he had retired from work as a construction worker or farmer in 2001 because of his medical condition.  The diagnosis was prostate cancer by history with residual erectile dysfunction.

 The Veteran testified at his travel board hearing in July 2013 that his residuals from cancer included going to the bathroom at least once an hour during the day and 6-7 times at night, having dribbling when he stopped going to the bathroom, and having some, but not much, pain.  The Veteran also testified about problems with other disabilities, such as of the kidneys and heart.

As noted above, the Veteran has completed the eighth grade and last worked 
full-time no later than 2001 as a self-employed farmer and carpenter.  

When evaluated in April 2008, the Veteran's prostate disability was reported to have a moderate effect on daily activities.  When examined by VA in March 2009, the Veteran denied any change in his symptoms since the April 2008 evaluation.  He reported that his daily activities were unaffected by his prostate cancer as long as he stayed close to a bathroom; absorbent material was not required.  He testified at his personal hearing in July 2013 that he had to go to the bathroom about every hour during the day.  Although the Veteran retired from his job in construction and farming in 2001 because of his medical condition, the medical evidence on file does not show that the Veteran's service-connected residuals of prostate cancer, by itself, results in his inability to secure and follow a substantially occupation.  In fact, the diagnosis in March 2009 was prostate cancer by history with residual erectile dysfunction (ED), indicating that his ED was the primary residual of his prostate cancer.  The Board finds that, because the evidence does not show that the Veteran's residuals of prostate cancer preclude him from securing and following a substantially gainful occupation, referral to the Director of Compensation for consideration of entitlement to TDIU on an extraschedular basis is not warranted.  

In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence shows that the Veteran does not meet the threshold criteria for award of a TDIU, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2009); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).
ORDER

Entitlement to TDIU is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


